 

 

 

 

Case 7:20-mc-01220 Document1 Filed on 12/04/20 in TXSD Page 1of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

: _ 4
for the BEC - 42020
Southern District of Texas +] David J. Bradley, Clerk
Miguel! A Valadez )
Plaintiff/Petitioner )
v. ) Civil Action No.
DEA Special Agent in Charge, Steven Whipple see attch )
Defendant/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

1. Ifincarcerated. I am being held at: N/A
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

 

2. If not incarcerated. If lam employed, my employer’s name and address are:
UNEMPLOYED at this moment

My gross pay or wages are: $ 0.00 , and my take-home pay or wages are: $ 0.00 per
(specify pay period) N/A

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes O1No
(b) Rent payments, interest, or dividends O Yes O No
(c) Pension, annuity, or life insurance payments O Yes O No
(d) Disability, or worker’s compensation payments O Yes No
(e) Gifts, or inheritances Yes 1 No
(f) Any other sources W Yes No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.

| am currently receiving unemployment benefits from the. State of Texas - Texas Workforce Commission. | qualified to
recieve $205 a week....Monthly total $820...

| was laid off from work in June of 2020. | previously worked at Telepeformance - United Health Care Inbound calling
Center Advocate.
 

 

 

 

Case 7:20-mc-01220 Document 1 Filed on 12/04/20 in TXSD ‘Page 2 of 4

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

 

4. Amount of money that I have in cash or in a checking or savings account: $ 20.00 .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or

thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value): ,

! own a 2007 Volvo S40 = paid for..

Fair Market Value per Blue Blook = range from $677 to $3,102

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

Rent: $900.00 a month Gas: $125.00 a month
Water: $40.00 a month Telephone: $120.00 a month
Electric: $180.00 a month Groceries: $500.00 a month
Car Ins: $120.00 a month

Credit Card: $45.00 a month

Health Ins. : $55.40 a month

Medicines: $48.00 a month

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

My Spouse: Belia Campos...| contribute what i receive from Unemployment benefits towards Household expenses.
However, my spouse works full time and she contributes to maintain the rest of the household monthly expenses.

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):
Miguel Valadez: Student Loans

Declaration: 1 declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Date: / J- Os — 2.070 Mjiell 4. Vehd ag

a
Applicant’s signature

ALig Yel De Lelad, CZ

 

Printed name
 

 

Lars a

ANd PST 20g eabaaDcbenerc or ef bt Doterbartnchgy 640% She p
\ TO bax ing fees or costs

bade gt Defendant” Tenant pho lives af 3°17 dash Circle edinberg
¢
pote’ This Teaent is my net dot Nes ght ’

Mul Detects

(2-3
Case 7:20-mc-01220 Document 1 Filed on 12/04/20 in TXSD Page 4 of 4

 

 

 

GENERAL AFFIDAVIT

STATE OF TAK AS.
COUNTY OF. Hidalgo |

PERSONALLY came ‘and appeared before me, the undersigned Notary, the within
Miquel Mbncl Valadez. who is a resident of _ A4/

County, Stale of “ERAS. . and makes this his/her statement and
General Affidavit upon oath and affirmation of belief and personal knowledge that the
following matters, facts and things set forth are true and correct to the best of his/her

knowledge: L Miguel tlaleder, verily the hformetion

L completed on Form ho-ayo shat tore -
(insert Statement) Repl cabbn +o prolead ta District Cow lo
witht prepefiag fees op lost, js freeura
dnd ‘True To my Present Schober ZL
esteralely peod assistance fo contiwe my &Charts
in Seekng Justice.

    
 

  

DATED this the 3°“day ot December 2 20

: .
. ‘Ta
Signatuyp of Affiard

SWORN to subscribed before me, thisS/Oaay 0am bes oy 20.00.

NOTARY PUBLIC

 
  

       
     
     

pt LG ’ SOLEDAD T FLORES

2)

K
2 SA\ Notary 1D #4590516
mA ‘o/ My Commission Expires
Oar y

September 3, 2022

commission Expires:

My Com
Of (03) 20a%.

 

 

 
